Citation Nr: 0317226	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  99-25 286	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fractures of the right foot, currently evaluated as 20 
percent disabling.

2.  Entitlement to a rating in excess of 10 percent for 
neurological impairment of the right foot, for the period 
from July 29, 1998, to January 11, 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

The case was previously before the Board in May 2001, at 
which time it also included the issues of entitlement to 
service connection for a lumbar spine disorder, a right knee 
disorder, a right hip disorder, and a right ankle disorder.  
All of these issues were remanded for additional development.  
Service connection was subsequently granted for the lumbar 
spine, right knee, right hip, and right ankle disorders by a 
February 2003 rating decision.  In view of the foregoing, 
these issues have been resolved and are not on appeal before 
the Board.  See generally Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).  

As an additional matter, the Board notes that the veteran 
submitted a timely Notice of Disagreement to a January 2002 
rating decision which granted service connection an assigned 
a 20 percent rating for diabetes mellitus.  The veteran 
appealed for the assignment of a higher rating.  An April 
2002 RO decision granted an increased rating to 40 percent 
and a Statement of the Case (SOC) was promulgated in August 
2002.  However, the record does not indicate that the veteran 
perfected his appeal by submitting a timely Substantive 
Appeal after the August 2002 SOC was issued.  In fact, the 
record is devoid of any further reference to the issue of the 
rating for his diabetes mellitus, to include in written 
argument submitted by the veteran's representative in June 
2003.  Thus, this issue is not currently before the Board.  
See 38 C.F.R. §§ 20.200-20.202, 20.302.





FINDINGS OF FACT

On June 12, 2003, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  

Here, the veteran submitted a statement on June 12, 2003, in 
which he expressly requested VA to withdraw his appeal that 
was pending before the Board, and that he was satisfied with 
his present rating and did not wish to continue with any type 
of appeal.  Based on the foregoing, the Board concludes that 
the veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.




ORDER

The appeal is dismissed.




                       
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



